PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTOPHER C. GOINS,
Petitioner-Appellant,

v.
                                                                        No. 99-13
RONALD ANGELONE, Director,
Virginia Department of Corrections,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-97-1406-A)

Argued: June 6, 2000

Decided: August 31, 2000

Before LUTTIG, TRAXLER, and KING, Circuit Judges.

_________________________________________________________________

Certificate of appealability denied and appeal dismissed by published
opinion. Judge King wrote the opinion, in which Judge Luttig and
Judge Traxler joined.

_________________________________________________________________

COUNSEL

ARGUED: Frank Salvato, Alexandria, Virginia, for Appellant. Kath-
erine P. Baldwin, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellee. ON
BRIEF: Robert E. Lee, Jr., VIRGINIA CAPITAL REPRESENTA-
TION RESOURCE CENTER, Richmond, Virginia; Robert S. Powell,
Arlington, Virginia, for Appellant. Mark J. Earley, Attorney General
of Virginia, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia, for Appellee.

_________________________________________________________________

OPINION

KING, Circuit Judge:

Appellant Christopher C. Goins, convicted and sentenced to death
by a Virginia jury for the capital murder of Robert Jones, appeals the
district court's dismissal of his petition for a writ of habeas corpus.
Finding no error, we deny a certificate of appealability and dismiss
the appeal.

I.

A.

The facts underlying the murder charges against Goins were set
forth in some detail by the Supreme Court of Virginia in its decision
on Goins's direct appeal, Goins v. Commonwealth , 470 S.E.2d 114
(Va. 1996), and are quoted below.

          On the morning of October 14, 1994, Goins and his friend
          Barry Scott arrived at the home of Tamika Jones, where
          Tamika and the six other members of her family were pres-
          ent. Both Goins and Scott were friends of the Jones family.

          Tamika, who was 14 years old, was seven months preg-
          nant with Goins' child and recently had returned from the
          hospital after receiving treatment for complications related
          to the pregnancy. When Scott attempted to show Goins an
          ultrasound photograph of the fetus, Goins refused to look
          and became angry.

          Tamika saw Goins in the living room, but was in her bed-
          room when she later heard him participating in a conversa-
          tion in the kitchen. The conversation was interrupted by the

                    2
sound of gunfire. The shots were fired rapidly and were fol-
lowed by screams, crying, and the sound of a single set of
footsteps in the hall. Tamika stated that she then heard more
shots and saw "flashes in the hall."

Goins appeared in the doorway of Tamika's bedroom and
shot her nine times. He also shot her 21-month-old sister,
Kenya, whom Tamika had attempted to shield with her
body.

When Tamika believed that Goins had left the apartment,
she telephoned "911" for emergency assistance. She told the
operator that Goins had shot her. The operator asked if any-
one was with her. Tamika responded, "Yes. He shot them
too."

When the City of Richmond police arrived at the Jones'
home, they determined that all the members of the Jones
family had been shot. Only Tamika and Kenya survived. In
the kitchen, the police found the body of Tamika's four-
year-old brother, David, as well as the bodies of her parents,
Daphne Jones and James Randolph, Jr. In one of the bed-
rooms, the police found the bodies of Nicole Jones,
Tamika's nine-year-old sister, and Robert Jones, Tamika's
three-year-old brother.

Daphne Jones was shot four times, twice in the head,
once in the left wrist, and once in the right leg. Both of the
gunshot wounds to her head were lethal. One of these
wounds showed evidence of "stippling," consisting of
burned and unburned gun powder, which indicated that the
gun was fired within a few feet of her head.

James Randolph, Jr. was shot nine times, twice in the
head, three times in the left arm and chest, once in the abdo-
men, once in the right arm, once in the left leg, and once on
the chin. Four of these wounds were lethal. The evidence
showed that some of the shots were fired from less than
"arm's length" and other shots were fired after Randolph
had fallen to the ground.

          3
David died as a result of a lethal gunshot wound to the
head. This wound also showed evidence of stippling. Nicole
suffered two lethal gunshot wounds. One bullet passed
through her heart and a lung. The other bullet was fired into
her head at close range. Robert sustained two lethal gunshot
wounds to his head. Kenya sustained a wound, measuring
between two and three inches long, through her left wrist.

Tamika was shot three times in the abdomen, three times
in her thighs, once in her right hand, once in the neck, and
once in her left shoulder. Her obstetrician performed a hys-
terectomy on her after the shootings, because multiple bul-
lets had perforated her uterus and her right ovary and
fallopian tube. When removed from the uterus, the fetus had
sustained a gunshot wound to its face and was dead.

The police retrieved from the kitchen seven .45 caliber
cartridge casings, various bullets, and bullet jacket frag-
ments. In the bedroom where Nicole and Robert were shot,
the police found two .45 caliber cartridge casings, as well as
two bullets, a bullet jacket, and a lead fragment. In the bed-
room where Tamika and Kenya had been shot, the police
recovered six .45 caliber cartridge casings and two bullets.
No weapon was found.

James L. Pickelman, a firearms identification expert at
the Commonwealth's Division of Forensic Science,
explained that hollow point bullets, such as those used in the
commission of these offenses, are designed by the manufac-
turer to explode on impact with the target. Frequently, at the
point of impact, the bullet core separates from its jacket.
Pickelman examined the weight and rifling characteristics of
the bullets, bullet jackets, and jacket fragments recovered
from the apartment and the victims' bodies. He testified that
all these items were ".45 auto caliber."

After examining the rifling marks on the bullet jackets
and jacket fragments retrieved from Jones' apartment, Pick-
elman concluded that the bullet jackets were ejected from a
firearm constructed by a manufacturer who uses polygonal

          4
rifling. Pickelman also stated that Glock, Inc. is the major
manufacturer which uses this type rifling in the design of its
firearms.

Ann D. Jones, also an expert in firearms identification at
the Division of Forensic Science, compared the various
microscopic markings on each cartridge casing that was
recovered. Her examination of these markings established
that all the cartridge casings were fired from the same .45
caliber Glock pistol. Jones stated that .45 caliber Glock pis-
tols produce an elliptical shape firing pin impression, which
is unique to that brand and type of pistol. She observed this
impression on all the cartridge casings recovered from the
crime scene.

Jones also testified that she compared the markings on
one of the cartridge casings found at the crime scene with
the markings on the unfired .45 caliber cartridge found in
the home of Monique Littlejohn, Goins' girlfriend. Jones
observed that these items exhibited the same extractor marks
and concluded that both items had been in the same weapon.

On two occasions, the police searched Littlejohn's apart-
ment. In addition to the unfired .45 caliber cartridge, they
found an instruction manual for Glock pistols lying on the
floor near some men's clothing.

In Littlejohn's automobile, the police found a Sam's Club
identification card. Although Goins' photograph appeared
on the card, the card was issued in the name of Derrick
Reardon. Two other identification cards were also found in
Littlejohn's car. Both cards were issued in the name of Der-
rick Reardon, but displayed Goins' picture. Investigators
also found a high school equivalency diploma issued in the
name of Derrick Lydell Reardon in Littlejohn's vehicle, as
well as the business card of a taxicab driver, Parrish Davis.

Approximately one month after the shootings, Goins was
apprehended in New York with Monique Littlejohn. At the
time of his arrest, Goins had shaved his head.

          5
Parrish Davis, who had known Goins for several months
prior to the shootings, testified that Goins had been a pas-
senger in his taxicab approximately once or twice each week
during those months. Davis stated that, during this time,
Goins was living with Littlejohn at her apartment.

Davis also stated that about one week before the shoot-
ings, he had a conversation with Goins, in which Goins
stated that he was upset because Tamika was pregnant by
him. Goins told Davis that "he wanted to do away with her
and her family." At that time, Davis did not believe that
Goins intended to harm the Jones family. However, Davis
stated that he and Goins occasionally discussed the subject
of .45 caliber pistols.

Davis also testified that he spoke with Goins on the eve-
ning of October 14, 1994, after the shootings. During that
conversation, Goins asked Davis to drive him out of town
in the trunk of a friend's car. Davis refused to do so.

After the Commonwealth rested its case, Goins presented
testimony from two witnesses. Mildred S. Plumber, an
employee of the taxicab company for which Davis worked,
testified that company records for October 1994 indicated
Davis had reported no fares for service to or from the
address at which Littlejohn and Goins lived. However,
Plumber conceded that Davis might have provided service
to that location and not have reported the fares to the com-
pany.

Goins also offered the testimony of Jason Lamont Wil-
liams, who stated that, during the week before the killings,
he "might have" ridden with Goins in a taxicab driven by
Davis. Williams stated that Goins never said anything in his
presence about guns or about "doing away" with Tamika
Jones or her family. On cross-examination, the Common-
wealth's attorney asked Williams, "Do you or have you in
the past sold drugs for Mr. Goins?" The trial court sustained
Goins' objection to the question. The Commonwealth's
attorney then asked, "Sir, have you ever told your probation

          6
officer, Ms. Bircham, that you sold drugs for this defen-
dant?" Once again, the trial court sustained Goins' objection
to the question. Finally, the trial court permitted the Com-
monwealth's attorney to ask Williams, "Did you ever tell
your probation officer, Ms. Bircham, that you had a business
relationship with Mr. Goins?" Williams responded,"No."

During the penalty phase of the trial, the Commonwealth
offered testimony from Detective John J. Riani of the Hen-
rico County Police Department, who testified that, in Febru-
ary 1994, he had encountered Goins while working as a
narcotics investigator at the Amtrack station on Staples Mill
Road. Goins had alighted from a train arriving from New
York when Riani approached and asked him some ques-
tions. When Goins later consented to a search of his bags
and clothing, Riani found 55.35 grams of crack cocaine in
a bag inside Goins' coat pocket. This amount of cocaine had
a "street value" of approximately $5,500.

Riani then arrested Goins for possession of cocaine with
intent to distribute. Goins told Riani that he was addicted to
crack cocaine.

Goins never appeared for trial and a capias was issued for
his arrest. Both the cocaine charge and the capias remained
outstanding at the time of the present offenses.

The Commonwealth also presented evidence from Dr.
Jack Daniel, Assistant Chief Medical Examiner for the
Commonwealth. Dr. Daniel testified that James Randolph,
Jr., Nicole Jones, and Robert Jones all suffered multiple
lethal gunshot wounds. He also testified that one of Nicole's
lethal wounds occurred while she was lying face down. In
addition, Dr. Daniel stated that the dried blood on Robert's
face indicated that Robert had not moved after he was shot
the first time.

In mitigation of the offenses, Goins presented the testi-
mony of Paulette Goins Dickerson, his mother's sister.
Dickerson testified that Goins' mother had used drugs fre-

          7
         quently in front of Goins. Dickerson also testified that Goins
         has an aunt who abuses drugs, and that another of his aunts
         died of AIDS acquired from drug use. Dickerson further
         related that Goins has an uncle who is incarcerated in New
         York. Another uncle is mentally handicapped, as a result of
         a head injury sustained at age two when Goins' mother
         pushed him out of a third-story window.

         Dickerson also testified that, when Goins was 12 years
         old, he moved from Richmond to New York to live with his
         grandmother because his mother had abused him. Dickerson
         stated that Goins' mother never held, hugged, or nurtured
         any of her children. According to Dickerson, Goins was
         devastated when his grandmother died, because she was the
         only person who had shown him any love.

         Goins' cousin, Leah Butler, testified that she had lived
         briefly in the same household with Goins and had observed
         his mother use drugs and neglect her children. Butler also
         testified that Goins is a caring, "giving" man. Butler's son,
         Phillip, age six, testified that he liked Goins, and that Goins
         would often play games with him and bring him candy.

Goins, 470 S.E.2d at 119-122.

B.

On June 13, 1995, a jury in the Circuit Court of the City of Rich-
mond convicted Goins on one count of capital murder for the killing
of Robert Jones, four counts of first degree murder, two charges of
malicious wounding, and seven counts of illegal use of a firearm. At
the conclusion of the separate sentencing proceeding, the jury found
both statutory aggravating factors to be present: (1) that Goins's con-
duct was "outrageously or wantonly vile, horrible, or inhuman;" and
(2) that he represented "a continuing serious threat to society." Va.
Code § 19.2-264.2.1 Based on these findings, the jury fixed Goins's
_________________________________________________________________
1 Virginia's capital punishment statute involves a two-step determina-
tion by the jury in the sentencing phase of the trial. If the defendant has

                   8
punishment at death for the capital murder of Robert Jones. For the
noncapital offenses, the jury sentenced Goins to four life terms plus
seventy-eight years in prison. After considering the probation offi-
cer's report and conducting a sentencing hearing, the trial court
imposed the death penalty, in accordance with the jury's verdicts.2

Goins appealed his convictions and sentences to the Supreme Court
of Virginia, which affirmed by published opinion issued on April 19,
1996. See Goins, 470 S.E.2d at 132. The Supreme Court, on October
7, 1996, denied Goins's petition for a writ of certiorari. See Goins v.
Virginia, 519 U.S. 887 (1996).

On December 6, 1996, Goins, through newly appointed counsel,
filed a petition for a writ of habeas corpus in the Supreme Court of
Virginia. On December 26, 1996, Goins filed an amended petition to
comply with a fifty-page limit established by state rules. See Va. Sup.
Ct. R. 5:7(h). On May 5, 1997, the Supreme Court of Virginia dis-
missed Goins's amended petition. See Goins v. Warden, No. 962477
(Va. 1997).

Thereafter, on August 14, 1997, the Circuit Court scheduled
Goins's execution for September 15, 1997. However, on September
5, 1997, Goins filed a motion in the Eastern District of Virginia seek-
ing a stay of execution and appointment of counsel to prepare a fed-
eral habeas corpus petition. On September 11, 1997, the district court
stayed Goins's execution and granted his motion for appointment of
counsel. On January 7, 1998, Goins filed a motion seeking the
_________________________________________________________________
been found guilty in the trial's guilt phase, the jury must decide, in the
sentencing phase, whether the prosecution has established one or both of
the statutory aggravating factors. Va. Code Ann.§ 19.2-264.4(C)-(D)
(1995). If the jury finds neither aggravating factor satisfied, it must
impose a sentence of life imprisonment. Id. However, if the jury finds
one or both of the aggravating factors established, it has full discretion
to impose either a death sentence or a sentence of life imprisonment. Id.
2 "Under Virginia's statutory capital sentencing scheme, it is the jury's
responsibility to `fix' the punishment of a defendant who has been con-
victed of a capital offense and it is the court's responsibility to impose
sentence." Frye v. Commonwealth, 345 S.E.2d 267, 286 (Va. 1986).

                    9
appointment of experts and an investigator, which the district court
denied without prejudice. On February 17, 1998, Goins filed his
application for a writ of habeas corpus in the district court, asserting
thirty-six separate grounds for relief. In a published opinion, the dis-
trict court rejected these claims and denied habeas corpus relief. See
Goins v. Angelone, 52 F. Supp. 2d 638 (E.D. Va. 1999). By order of
August 24, 1999, the district court denied Goin's application for a
certificate of appealability.

II.

On appeal, Goins contends that the district court erred in dismiss-
ing his petition for habeas corpus relief, asserting that: (1) errors in
the jury selection process during the guilt phase of his murder trial
violated his rights under the Sixth and Fourteenth Amendments; (2)
the prosecution failed to produce results of a polygraph examination
in violation of Brady v. Maryland, 373 U.S. 83 (1963); (3) evidence
of his parole eligibility was erroneously excluded; (4) the perfor-
mance of his counsel at trial and on direct appeal was constitutionally
defective; (5) he was impermissibly excluded from critical stages of
his trial; and (6) the district court erred in denying his motions for dis-
covery and an evidentiary hearing.

Each of these assertions was thoroughly considered and resolved
by the district court. After careful consideration of the record, the
applicable legal principles, and the arguments and briefs, we find the
district court's analysis to be well-reasoned and persuasive. See
Goins, 52 F. Supp. 2d at 648-81. As further explained below, we
therefore deny a certificate of appealability and dismiss Goins's
appeal.

III.

Pursuant to the standards prescribed by Congress at 28 U.S.C.
§ 2254 (1994 & Supp. III 1997), as amended by the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132,
110 Stat. 1214, a federal court may not grant a writ of habeas corpus
with respect to a claim adjudicated on the merits in state court pro-
ceedings unless the state's adjudication: (1) "resulted in a decision
that was contrary to, or involved an unreasonable application of,

                     10
clearly established Federal law, as determined by the Supreme Court
of the United States," 28 U.S.C. § 2254(d)(1); or (2) "resulted in a
decision that was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceeding." Id.
§ 2254(d)(2). A state court adjudication is"contrary to" clearly estab-
lished federal law if "the state court arrives at a conclusion opposite
to that reached by [the Supreme] Court on a question of law or if the
state court decides a case differently than [the Supreme] Court has on
a set of materially indistinguishable facts." Williams v. Taylor, 120 S.
Ct. 1495, 1523 (2000). A state court decision unreasonably applies
clearly established federal law if the state court, despite correctly
identifying the governing legal principle, "unreasonably applies that
principle to the facts of the prisoner's case." Id.

IV.

A.

During the jury selection proceedings of Goins's murder trial,
Goins's counsel requested that the trial court voir dire potential jurors
on a number of topics, including two race-related inquiries: (1) "Have
you ever experienced fear of a person of another race? If so, what
were the circumstances?" and (2) "Do you think that African-
Americans are more likely to commit crimes than whites? If so,
why?" The trial court declined to ask either of these voir dire ques-
tions. On direct appeal, Goins contended that "the trial court erred in
refusing to ask these questions because they were relevant to estab-
lishing relationship, interest, opinion, or prejudice." 470 S.E.2d at
124-25. However, the Supreme Court of Virginia rejected this conten-
tion on the merits, concluding that the trial court did not abuse its dis-
cretion in refusing to allow Goins to ask the race-related questions.
Finding that the questions permitted during voir dire were sufficient
to preserve Goins's right to a fair and impartial jury, the Supreme
Court of Virginia held that the trial court's "refusal to ask [the addi-
tional] questions during voir dire did not violate Goins' rights under
the Sixth, Eighth, and Fourteenth Amendments of the United States
Constitution." Id. at 125. This adjudication on the merits may not be
overturned on federal habeas review unless the state court's determi-
nation "was contrary to, or involved an unreasonable application of,

                     11
clearly established Federal law, as determined by the Supreme Court
of the United States." 28 U.S.C. § 2254(d). 3
Barb.
1.

The Sixth and Fourteenth Amendments guarantee a criminal defen-
dant the right to a trial by an impartial jury. Turner v. Murray, 476
U.S. 28, 36 n.9 (1986). A principal mechanism used to safeguard this
right is the voir dire of prospective jurors. Indeed, voir dire "plays a
critical function in assuring the criminal defendant that his Sixth
Amendment right to an impartial jury will be honored." Rosales-
Lopez v. United States, 451 U.S. 182, 188 (1981) (plurality opinion).
Voir dire "serves the dual purpose" of (1) identifying those individu-
als in the venire who are incapable of following the court's instruc-
tions and evaluating the evidence, and (2) assisting lawyers in the
exercise of peremptory strikes. Mu'Min v. Virginia, 500 U.S. 415, 431
(1991).

Because the adequacy of voir dire frequently turns on the trial
judge's evaluation of the responses and demeanor of prospective
jurors, the conduct of voir dire "must be committed to the good judg-
ment of the trial judge whose `immediate perceptions' determine what
questions are appropriate for ferreting out relevant prejudices." United
States v. Barber, 80 F.3d 964, 967 (4th Cir. 1996) (en banc) (citing
Rosales-Lopez, 451 U.S. at 189). As the plurality in Rosales-Lopez
observed:

           The trial judge's function as this point in the trial is not
           unlike that of the jurors later on in the trial. Both must reach
_________________________________________________________________
3 Pursuant to Hawks v. Cox, 175 S.E.2d 271, 274 (Va. 1970), which
established that state habeas review is not available for claims raised and
decided against petitioner on direct review, the Supreme Court of Vir-
ginia dismissed Goins's state habeas claims asserting constitutional error
in the jury selection process of his capital murder trial. See Goins v. War-
den, No. 962477 (Va. May 5, 1997). The rule articulated in Hawks does
not however, prevent federal habeas review of otherwise properly raised
claims. See Correll v. Thompson, 63 F.3d 1279, 1289 n.8 (4th Cir. 1995).

                    12
          conclusions as to impartiality and credibility by relying on
          their own evaluations of demeanor evidence and of
          responses to questions. In neither instance can an appellate
          court easily second-guess the conclusions of the decision-
          maker who heard and observed the witnesses.

451 U.S. at 188. For these reasons, trial courts"retain[ ] great latitude
in deciding what questions should be asked on voir dire." Mu'Min,
500 U.S. at 424; see also Ham v. South Carolina , 409 U.S. 524, 528
(1973) (recognizing "the traditionally broad discretion accorded to the
trial judge in conducting voir dire . . . .") (citation omitted).

2.

Despite this broad discretion, trial courts are constitutionally
required, under certain circumstances, to allow a criminal defendant
to voir dire potential jurors concerning racial or ethnic bias. Indeed,
"some cases may present circumstances in which an impermissible
threat to the fair trial guaranteed by due process is posed by a trial
court's refusal to question prospective jurors specifically about racial
prejudice during Voir dire." Ristaino v. Ross , 424 U.S. 589, 595
(1976). Thus, when "special circumstances" indicate that racial issues
are "inextricably bound up with the conduct of the trial," an accused's
constitutional right to a trial by an impartial jury prohibits a trial court
from refusing a request for voir dire directed to racial prejudice. Id.
at 597. The critical inquiry is whether the circumstances in a given
case demonstrate a "constitutionally significant likelihood that, absent
questioning about racial prejudice, the jurors would not be as `indif-
ferent as (they stand) unsworne.'" Ristaino , 424 U.S. at 596 (citation
omitted).

A review of the Supreme Court's decisions in this regard is instruc-
tive. In Ristaino, supra, the Supreme Court described the "special cir-
cumstances" under which a trial court is constitutionally required to
permit voir dire relating to racial bias. The Ristaino Court contrasted
the facts of that case with those in Ham, supra, where the Court
reversed the defendant's conviction based on the state trial court's
failure to honor such a request. In Ham, an African-American defen-
dant was charged with possession of marijuana, and his defense was
based on his assertion that law enforcement officers had "framed" him

                     13
in retaliation for his active and widely known participation in local
civil rights activities. Under those facts, the Court held that "special
circumstances" existed such that the defendant was constitutionally
entitled to explore the racial attitudes of the venire. 409 U.S. at 527.
By contrast, in Ristaino, an African-American defendant was charged
with a violent crime against a Caucasian victim. The Court in Ristaino
concluded that those facts did not create a similar need of "constitu-
tional dimensions" to inquire into the racial prejudices of potential
jurors. 424 U.S. at 597.

The critical factor present in Ham, but not present in Ristaino, was
that the racial issues in Ham were "inextricably bound up with the
conduct of the trial." Id. As a result, voir dire inquiries specifically
directed to the potential racial biases of prospective jurors were neces-
sary to assure an impartial jury in that case. Id. Conversely, the black-
on-white crime alleged in Ristaino, standing alone, did not suggest a
"significant likelihood that racial prejudice might infect [the defen-
dant's] trial." Id. at 598.

A third Supreme Court decision also informs our analysis. In Tur-
ner, 476 U.S. at 36-37, an interracial crime formed the basis of a capi-
tal prosecution. The Supreme Court distinguished Ristaino and
concluded that the trial court was constitutionally required to permit
voir dire into the possible racial prejudices of the venire. The Court
recognized that capital sentencing proceedings require jurors to make
a "highly subjective, unique, individualized judgment regarding the
punishment that a particular person deserves." Id. at 33-34 (citations
and internal quotations omitted). As a result of"the range of discre-
tion entrusted to a jury in a capital sentencing hearing, there is a
unique opportunity for racial prejudice to operate but remain unde-
tected." Id. at 35. Moreover, the Court found that the absolute finality
of the death penalty renders the danger of racial bias infecting a capi-
tal sentencing proceeding especially serious. Id. Given the danger of
racial prejudice infecting a capital sentencing proceeding, coupled
with the underlying interracial crime, the Court concluded that "spe-
cial circumstances" existed to implicate the defendant's constitutional
rights: "[A] capital defendant accused of an interracial crime is enti-
tled to have prospective jurors informed of the race of the victim and
questioned on the issue of racial bias." Id. at 36-37.

                    14
C.

Asserting that such "special circumstances" existed during his mur-
der trial, Goins contends that racial issues were"inextricably bound
up with the conduct of the trial." Goins's argument in this regard is
based principally on the fact that he was tried by a predominantly
white jury from rural Gloucester County, Virginia. 4 That is, Goins
asserts that racial issues were "inextricably bound up" with his murder
trial because the proceedings involved an African-American defen-
dant and a predominantly white jury. As Goins's trial counsel argued
during jury selection,

            Race actually is an issue in this case; and that is-- that's
            because we have the -- while we have an African American
            defendant and African American victims, we have a number
            of white jurors. And if they feel that blacks are more violent
            in nature, then they're liable to look at the defendant and
            assume, yes; he is a more violent person . . . .[Moreover,]
            [i]f people have attitudes about African Americans that are
_________________________________________________________________
4 The venire was selected from Gloucester County as a result of the
trial court's decision to grant Goins's motion for change of venue.
Despite having moved for the change of venue, Goins asserted in his
state habeas petition that the trial court's decision to select the venire
from Gloucester County denied him the right to an impartial jury and a
fair trial. The Supreme Court of Virginia found this claim to be procedur-
ally defaulted under the rule of Slayton v. Parrigan, 205 S.E.2d 680, 682
(Va. 1974), which prohibits state habeas review of claims that were
available to petitioner at trial or on direct appeal and that petitioner failed
to raise at that time.

Because the rule of Slayton qualifies as an independent and adequate
state procedural rule for the purposes of federal habeas procedural
default analysis, see, e.g., Fisher v. Angelone, 163 F.3d 835, 844 (4th
Cir. 1998), federal review of this defaulted claim is barred unless Goins
can show that: (1) there is cause for, and actual prejudice from, the
default; or (2) the failure to review the claim would result in a fundamen-
tal miscarriage of justice. Coleman v. Thompson , 501 U.S. 722, 750
(1991). Because Goins cannot make either showing, the district court
properly concluded that "there is no obligation here to consider the appli-
cation of either exception to the procedural default rule." Goins, 52 F.
Supp. 2d at 650.

                    15
          based on racial prejudice, then they're more likely to render
          a more severe punishment; i.e., the death penalty, than
          someone who isn't a racist.

J.A. 24-25.

We must reject this argument. As the district court correctly
observed, "[t]here is no constitutional presumption of juror bias for or
against members of any particular racial or ethnic group, presumably
even when a jury pool is predominantly white." Goins, 52 F. Supp.
2d at 671 (citation and internal quotation omitted). Indeed, the
Supreme Court has cautioned trial courts to avoid entertaining the "di-
visive assumption -- as a per se rule -- that justice in a court of law
may turn upon the pigmentation of skin, the accident of birth, or the
choice of religion." Ristaino, 424 U.S. at 596 n.8.

Furthermore, the Supreme Court's decision in Turner -- although
based largely on the unique responsibilities of jurors in a death pen-
alty case -- is of little assistance to Goins. Turner was based on the
confluence of three separate, but equally critical, factors: (1) the broad
discretion given to capital sentencing jurors; (2) the serious risk of
improper sentencing in a capital case; and (3) the charged offense
involved interracial violence. 476 U.S. at 37. The crucial factor absent
from this case, of course, is an underlying interracial crime. As the
district court aptly noted,

          [Turner] has no application here, as both Goins and the vic-
          tims were African-American. Moreover, no Supreme Court
          or Fourth Circuit decision has held that capital defendants
          accused of crimes against victims of their own race have a
          right to question prospective jurors on the issue of racial
          bias.

Goins, 52 F. Supp. 2d at 671.

Put simply, Goins's presumptions as to the racial attitudes of the
jurors fail to demonstrate a "significant likelihood" that racial preju-
dice influenced their deliberations. None of the charges against Goins
-- one count of capital murder, four counts of first degree murder,

                     16
two counts of malicious wounding, and seven counts of illegal use of
a firearm -- involved any element relating to race. See Barber, 80
F.3d at 968 (recognizing that racial issues may become "inextricably
bound up" with the trial when "race is an issue to be tried either as
an element of the offense or a defense or where racial issues are con-
nected with the resolution of relevant facts"). Likewise, race was not
an element of any legitimate defense advanced by Goins. See id. Fur-
thermore, none of the evidence adduced during the guilt phase of
Goins's murder trial suggested race as an issue in the case. See id.
Indeed, race became an issue only when Goins sought to explore the
racial attitudes of prospective jurors. On this basis alone, we cannot
conclude that racial issues were "inextricably bound up with the con-
duct of the trial."5 The racial makeup of the jury panel, even when
coupled with the capital charge at issue, "did not create a need of
`constitutional dimensions' to question the jury concerning racial
prejudice." Rosales-Lopez, 451 U.S. at 190. Accordingly, the state
trial court was not constitutionally required to ask the questions
requested by Goins.

Of course, we agree that "the wiser course generally is to propound
appropriate questions designed to identify racial prejudice if requested
by the defendant." Ristaino, 424 U.S. at 597 n.9. Indeed, the Supreme
Court, pursuant to its supervisory authority over the federal courts,
has required the district courts to permit voir dire directed to the dis-
covery of racial bias under circumstances in which such an inquiry
would not be constitutionally required. Id. Under this "nonconstitu-
tional" standard, a plurality of the Supreme Court in Rosales-Lopez
stated that a federal district court's "[f]ailure to honor [a defendant's]
request [to examine the racial prejudices of potential jurors] . . . will
be reversible error only where the circumstances of the case indicate
_________________________________________________________________

5 Additionally, Goins contends he was entitled to voir dire jurors
regarding racial bias because some jurors had given false answers during
voir dire in an attempt to be excluded from serving on the jury. However,
as the district court recognized, "there is no evidence or offer of evidence
that any jurors gave false answers to disguise racial prejudice, and thus
the allegation that jurors were lying does not suggest that racial issues
were `inextricably bound up in the trial.'" Goins, 52 F. Supp. 2d at 671-
72.

                    17
that there is a reasonable probability that racial or ethnic prejudice
might have influenced the jury." 451 U.S. at 191. 6

A trial court in the Commonwealth of Virginia, however, is not
bound by this "nonconstitutional" standard. As the Supreme Court
recently observed in Dickerson v. United States , 2000 WL 807223
(June 26, 2000), "With respect to proceedings in state courts, our
`authority is limited to enforcing the commands of the United States
Constitution.'" Id. at *7 (quoting Mu'Min, 500 U.S. at 422); see also
Harris v. Rivera, 454 U.S. 339, 344-345 (per curiam) ("Federal
judges have no general supervisory power over state trial judges; they
may not require the observance of any special procedures except
when necessary to assure compliance with the dictates of the Federal
Constitution."). Moreover, a federal habeas court's review is "limited
to deciding whether a conviction violated the Constitution, laws, or
treaties of the United States." Estelle v. McGuire, 502 U.S. 62, 68
(1991). Therefore, in the absence of "special circumstances" that trig-
ger an accused's constitutional right to inquire into racial prejudice,
the "conduct of voir dire [is left] to the sound discretion of state trial
judges," Turner, 476 U.S. at 38 n.12 (1986), in which case a "general-
ized but thorough inquiry into the impartiality of the veniremen" will
be constitutionally sufficient. Ristaino, 424 U.S. at 598.

As noted, federal habeas corpus relief is available only where a
petitioner demonstrates that state court proceedings resulted in a deci-
sion that was "contrary to, or involved an unreasonable application of
clearly established Federal law" or was based on an unreasonable
determination of the facts. 28 U.S.C. § 2254(d). With respect to his
voir dire claim, Goins has failed to establish the existence of "special
circumstances" indicating that racial issues were"inextricably bound
up in the trial." Accordingly, Goins was not constitutionally entitled
_________________________________________________________________
6 The circumstances necessary to implicate the "nonconstitutional"
standard differ in degree from those necessary to trigger the constitu-
tional standard. To prompt the application of the constitutional standard,
the facts must demonstrate a "significant likelihood" that racial bias
might infect the proceedings. Ristaino, 424 U.S. at 598. By contrast, to
implicate the "nonconstitutional" standard in federal courts, a defendant
need demonstrate only a "reasonable possibility" that racial prejudice
might influence the jury. Rosales-Lopez, 451 U.S. at 191.

                     18
to ask prospective jurors the specific questions requested. In this
regard then, we find that the Supreme Court of Virginia correctly
rejected this claim and, by definition, its conclusion was not "unrea-
sonable" in the Williams sense. See Tucker v. Catoe, Nos. 99-14, 99-
15, 2000 WL 763597, *15 (4th Cir. June 13, 2000). Goins's claim in
this regard therefore fails.

V.

Goins also asserts other bases for his claim to federal habeas cor-
pus relief, which we discuss below.

A.

First, Goins contends that the trial court failed to fulfill its obliga-
tion to select a fair and impartial jury by refusing to allow him to con-
duct voir dire of the jurors individually. After initially questioning
jurors in groups of three and five, the trial court decided to conduct
the remainder of voir dire in groups of thirteen. Goins maintains that
individual voir dire was necessary -- particularly in light of extensive
pretrial publicity -- to preserve his constitutional right to a fair and
impartial jury.

We reject this argument. As we observed in United States v. Bak-
ker, 925 F.2d 728, 734 (4th Cir. 1991), it "is well established that a
trial judge may question prospective jurors collectively rather than
individually." Of course, in federal court, if the district judge deter-
mines that a member of the venire has been exposed to prejudicial
pretrial publicity, that juror "must then be examined, individually and
outside the presence of the other jurors, to determine the effect of the
publicity." United States v. Hankish, 502 F.2d 71, 77 (4th Cir. 1974)
(quoting Margoles v. United States, 407 F.2d 727, 735 (7th Cir.
1969)). As the district court recognized, we have never held that
"such safeguards are constitutionally required of state courts, rather
than simply observed as a matter of prudent procedure in federal
courts." Goins, 52 F. Supp. 2d at 669. Accordingly, the district court
correctly concluded that Goins was not entitled to relief on this claim.
Id. (citing Teague v. Lane, 489 U.S. 288, 309 (1989) ("[N]ew consti-
tutional rules of criminal procedure will not be applicable to those

                     19
cases which have become final before the new rules are
announced.")).

B.

Next, Goins asserts that the prosecutor's failure to reveal the results
of a polygraph examination administered to Barry Scott -- who
accompanied Goins to Tamika Jones's apartment on the day of the
murders -- violated Brady v. Maryland, 373 U.S. 83 (1963). Under
Brady, a prosecutor's failure to disclose "evidence favorable to an
accused upon request violates due process where the evidence is
material either to guilt or to punishment, irrespective of the good faith
or bad faith of the prosecution." 373 U.S. at 87. Evidence is "favor-
able" if it is exculpatory or if it could be used to impeach prosecution
witnesses. See United States v. Ellis, 121 F.3d 908, 914 (4th Cir.
1997) (citation omitted). Evidence is "material" under Brady if "there
exists a `reasonable probability' that had the evidence been disclosed
the result at trial would have been different." Wood v. Bartholomew,
516 U.S. 1, 5 (1995) (per curiam).

The defense trial theory was that Scott -- rather than Goins -- was
the murderer. Goins maintains that Scott failed his polygraph exami-
nation and that the results of the examination were therefore exculpa-
tory evidence which should have been disclosed. However, as the
district court correctly observed, the record does not reveal whether
Barry Scott "in fact failed his polygraph examination or, if he failed,
what statements he made were judged to be untruthful." Goins, 52 F.
Supp. 2d at 675 n.31. Accordingly, there is simply no basis in the
record upon which to conclude that the results of Scott's polygraph
examination were "favorable" to Goins.

Moreover, Goins cannot show that the polygraph results were "ma-
terial" to either his guilt or punishment. Because polygraph results are
inadmissible -- even for impeachment purposes-- in Virginia, see
e.g., Robinson v. Commonwealth, 341 S.E.2d 159, 167 (Va. 1986), the
non-disclosure of Scott's results could not have had any direct impact
on the trial. See Wood, 516 U.S. at 6. Therefore, Scott's polygraph
results could be "material" -- within the meaning of Brady -- only
if their disclosure "would have been `reasonably likely' to result indi-
rectly in a different trial outcome -- for instance, if disclosure would

                     20
have led trial counsel to conduct additional discovery that would have
led to important admissible evidence." Goins , 52 F. Supp. 2d at 675
(citing Wood, 516 U.S. at 6-8). Goins cannot demonstrate any such
indirect impact in this case. As the district court aptly stated,

          In this instance, it is unlikely that trial counsel's strategy
          would have been significantly different had they learned that
          Scott failed the polygraph examination, if in fact he did.
          Goins' attorneys had already decided to base their defense
          on the theory that Scott was the murderer, in reliance on
          Goins' representations to them that Scott did the killings.
          Even without the polygraph results, counsel had ample
          motivation to investigate this theory. It does not appear that
          the polygraph results would have assisted trial counsel in
          marshaling their evidence or arguments. Thus, it does not
          seem that there is any reasonable likelihood that disclosure
          of the results would have changed the outcome of the trial.

Goins, 52 F. Supp. 2d at 675.

Because the record fails to demonstrate that the prosecutor with-
held exculpatory and material evidence, Goins cannot demonstrate
that the Virginia Supreme Court's rejection of this claim was contrary
to or an unreasonable application of clearly established federal law.
See 28 U.S.C. § 2254(d)(1).7

C.

Goins also alleges that he had a right to inform the jury during voir
dire and during his capital sentencing proceeding of the nature and
possibility of parole. These claims have been resolved on the merits
on direct appeal, and they are therefore subject to review pursuant to
28 U.S.C. § 2254(d). However, because the Supreme Court of Vir-
_________________________________________________________________
7 Goins further argues that results of Scott's polygraph examination
should have been admissible as relevant mitigating evidence during his
capital sentencing proceeding. As the district court noted, however,
"[U]nder current controlling precedent, the Constitution does not man-
date admission of polygraph results in capital sentencing proceedings."
Goins, 52 F. Supp. 2d at 675.

                    21
ginia decided these claims without written analysis, the distinction
between section 2254(d) "reasonableness" review and de novo review
becomes insignificant. See Cardwell v. Greene , 152 F.3d 331, 339
(4th Cir. 1998).

1.

Goins initially argues that the trial court's refusal to allow voir dire
regarding the jurors' perceptions of a life sentence deprived him of a
fair and impartial jury. Goins's trial counsel sought to voir dire pro-
spective jurors on the meaning of a life sentence in Virginia, namely
that if Goins were convicted of a Class 1 felony in Virginia and sen-
tenced to two or more life sentences, he would be eligible for parole
only after he served thirty years in prison. See Va. Code § 53.1-
151(D). Goins alleges that the trial court's refusal to permit this line
of voir dire deprived him of a fair and impartial jury, because "it left
him unable to determine which jurors held mistaken impressions
regarding the meaning of a life sentence in this case." Goins, 52 F.
Supp. 2d at 672. Additionally, Goins asserts that the Due Process
Clause of the Fourteenth Amendment required that he be permitted to
present evidence regarding the nature of a life sentence during his
capital sentencing proceeding.

In Simmons v. South Carolina, 512 U.S. 154 (1994), the Supreme
Court held that a capital defendant must be permitted to instruct the
jury as to his parole ineligibility in situations where: (1) if sentenced
to life imprisonment, he will never become eligible for parole; and (2)
the prosecution argues that he presents a future danger. Id. at 171
(emphasis added). Goins contends that the rule in Simmons is equally
applicable to his situation -- where if sentenced to a life term, he
would not be eligible for parole for thirty years. However, we have
repeatedly held that "Simmons does not require that a jury be
instructed on the effects of parole for a parole-eligible defendant."
Clagett v. Angelone, 209 F.3d 370, 375 n.2 (4th Cir. 2000); see also
Wilson v. Greene, 155 F.3d 396, 408 (4th Cir. 1998) (concluding that
Simmons does not entitle a capital defendant to an instruction about
when he would become eligible for parole). Accordingly, because the
result urged by Goins is not dictated by clearly established federal
law, his Fourteenth Amendment claims must fail.

                     22
2.

Additionally, Goins contends that he should have been permitted
to introduce mitigating evidence regarding his life sentence under the
Eighth Amendment's prohibition of cruel and unusual punishment.
This claim is premised on the Eighth Amendment guarantee that the
jury should "not be precluded from considering, as a mitigating fac-
tor, any aspect of a defendant's character or record and any of the cir-
cumstances of the offense that the defendant proffers as a basis for a
sentence less than death." Eaton v. Angelone , 139 F.3d 990, 996 (4th
Cir. 1998) (quoting Lockett v. Ohio, 438 U.S. 586, 604 (1978) (plural-
ity opinion)). As the district court recognized, however, Goins's con-
tention -- that the trial court had a duty, under the Eighth
Amendment, to instruct the jury that Goins would not be eligible for
parole until he served at least thirty years of a life sentence -- would
require the announcement of a "new rule" inapplicable to Goins on
federal habeas corpus review. See O'Dell v. Netherland, 95 F.3d
1214, 1238 n.13 (4th Cir. 1996), aff'd, 521 U.S. 151 (1997). Accord-
ingly, the district court correctly dismissed Goins's Eighth Amend-
ment claim.

D.

Next, Goins asserts numerous errors by his trial and appellate
counsel that allegedly deprived him of effective assistance of counsel.
Specifically, Goins contends that: (1) his trial counsel inadequately
investigated his case; (2) he was denied effective assistance during
voir dire; (3) after the trial court granted Goins's motion for change
of venue, his trial attorneys "simply acquiesced to the trial court's
selection of a group of jurors with little understanding or exposure to
the type of environment Goins was from," Br. for Appellant at 48
n.14; (4) he was deprived of effective assistance of counsel during the
guilt phase of his murder trial by his attorneys' failure to call Barry
Scott as a defense witness; and (5) his attorneys failed to introduce
sufficient mitigating evidence and render an effective closing argu-
ment during Goins's capital sentencing proceeding.

The district court carefully considered Goins's ineffective assis-
tance claims and concluded that the claims must fail"both because in
some instances Goins cannot establish that trial counsel's perfor-

                    23
mance fell below an objective standard of reasonableness and
because, even assuming this were established, Goins, in all instances,
fails to show that any such deficiencies prejudiced either the trial or
the sentencing." Goins, 52 F. Supp. 2d at 652. Likewise, we have
carefully reviewed Goins's asserted instances of ineffective assistance
and we are unable to conclude that the Supreme Court of Virginia's
dismissal of these claims was unreasonable under Williams, supra.

E.

In addition, Goins asserts that he was improperly excluded from
numerous bench conferences during the guilt phase of his murder
trial. The Supreme Court of Virginia held this claim to be procedur-
ally defaulted under the rule of Slayton v. Parrigan, 205 S.E.2d 680
(Va. 1974). Slayton proscribes state habeas review of claims that were
available to petitioner at trial or on direct appeal, if petitioner failed
to raise them at that time. Id. at 682.

We have consistently found the rule of Slayton to constitute an
independent and adequate state procedural rule for the purposes of
federal habeas procedural default analysis. See , e.g., Fisher v. Ange-
lone, 163 F.3d 835, 844 (4th Cir. 1998). As a result, federal habeas
corpus review of this claim is barred unless Goins can show that: (1)
there is cause for, and actual prejudice from, the default; or (2) the
failure to review the claim would result in a fundamental miscarriage
of justice. Coleman v. Thompson, 501 U.S. 722, 749-50 (1991).
Because Goins cannot make either showing, we affirm the district
court's dismissal of this claim.

F.

Finally, Goins contends that the district court erred in denying his
motion for an evidentiary hearing on his preserved claims. Pursuant
to our decision in Cardwell, supra, a federal habeas corpus petitioner
-- when denied the opportunity to develop an evidentiary basis for
his claims in state court -- is entitled to an evidentiary hearing if he
is able to allege "additional facts that, if true, would entitle him to
relief." Id. at 338 (citation omitted). As the foregoing discussion indi-
cates, however, Goins has not alleged facts that, if true, would war-

                     24
rant relief. Accordingly, the district court properly denied Goins's
motion for an evidentiary hearing.

VI.

Pursuant to the foregoing, we conclude that Goins has failed to
make a substantial showing of the denial of a federal constitutional
right with regard to any of his assertions of error. See 28 U.S.C.
§ 2253(c)(2). Therefore, we decline to award Goins a certificate of
appealability and we dismiss his appeal.

CERTIFICATE OF APPEALABILITY
DENIED AND APPEAL DISMISSED

                    25